Afhamt; Fepo H. El aka PepoW Herd; Sui Jans, in Popricif@beAkS OFFIC

 
 

Case 1:21- orbdaxabaraddean: Of riccakep BAA LMS
“Tune United S te tee diate weit of the, He og tae

   

A viagnt uncdey Aviicle ye on 4: State Sovereignt
ine Distict of Columnia Sel

“aye

      
 
 

Government , cyan
Reorganizahon Act and Disinet of Cotnivs HOE es Ac. __

   

aie

p Coubract the nat cle. Sect ECC)

      

 

7 Pak!

bes tf

 

eo United Caatates Government & a Foreign Corporahon with respect
+2[Corpus Juns Secundum Brean Tee Volume 20)

the Linrted States Gove cnugent jS Sovevegn Wiethiua ifs Sphere, ais the
Stute.s ave wethis shee koh Vv. Unetéd States <j; t US. 207 £3 Le. Get.
if HLS Fe

Title 16 USC Section 2 234 HS) United Stated, means ;

 

 

: Columbia

 

“THe 1s USE Seahion BAKA) Fre Fogo Fodeva,l Disbick Case” ; Means;
United States Distuct Court , fry the. Distvict af Columbia

ne oF LSC Secthon 460%() Commerce achwity Cavijed ol in tye Ulingtedt

 

way

. States , i) aA Fores gn Sete, iviean ; Commercial ace Cawiied cry be ¥) Such,

Sinte, Bnd Maviha Substambal contact with tre Unded Stetes

 

 

 

(Sarseichonel (Tinmitaities of Fore States)(le Ucdictey ard Feedicicel Poceduve)

 

 

 

 

 

ae [Distnct oF en having an Aven oF GT Sqdave miles) aud Siibjpect
4o__the. Power of ‘Gon vess fevtise exclusive él aH ily
vefevente thereto” ry v. Kiggs, 1335 US. 95%.,33 L. Ea. 4D, 10
S.Ct 245]

ws [Congress has planem power to Lea slate for the Distuct FF Columba’
(Mercury Ress Tne. ve Distiiet of Coltunloia, 173 F. Pel 636, 84 US: App
DC. 303,37 AETR. H)11 pe c ELAS4) Cove. demed 337 US. 434
CLS CE 1445 43 er >t SH wei FAR) Cork. deamect 3

— Bee tev af Offense: LAW offeyse. cvedted foe Sterlite, udtich - (S OF evade |

 

only witiin tie Distuct of Columbia’ ‘Teearet Vv, y pret! , 1d App. DC. 369

 

  
 

Act

Notice in rete TiLst Notice Section Sy fed emanation oF any
Bhd. all CONTVAG any obli gation +o tet vemment, ‘a
Pov Cai AO” » Didnek of Colt esinc

many of +h aves. lovers ches Governmenfexevct Sinn
diahng + ke , fy of another Sfotes ” J

 

   

Seclow a
(Se the DC. area, vb
gover nimen tel FUACHONS,

aU,

  
 
     
 

——b#fora me -theungersigng al
Personally wpearad. arovnd % Noms trois ra)
Sostactory Sudence ot identticaticn, which were

 

 

 

 

 

 
Case 1:21-dr

-10045-ADB Document 69 Filed 08/26/21 Page 2 of 8

 

 

 

 

 

ing)
LOI ee ee _
fs Déelavahon ft tide. panicle icles rand ( Termination oF
Contac tual omlsc oe tcelude temmindnhon of Soutvecds [|
be ACAULCSCEACE bad pat Feat Bony Pen rat by acti LAS Ley: a
| Juaic. aig acd attri cepressattag, “the ater SftdeS VELLMANCE fo
Title 26 Use S¢ fou ZC . nn
Fieve is a viblahon o, State severe Fie Cieaganse
__ 0 Mt El eka Ih Stades Goveimment {oe
ough its cached as age oe The th Ulntked States Pistact Court lef

Mess ctthu Sets.

= ER ATS: the Goi
~ Pablic Lad
Code.

at

fH 08 | OF; a
extend to al
Dis-ct, consis
previsicn 5 oe
(ore,

[inted es 1

so _¢: ‘Soe 14

om Sup
Us cuacy. of
$55, $O L. Ed.

om *

_ Section 30) of the Home Bales Act, DC Cocte Steiioy:
The Peaislative
| vig

emtedd te (dite Stetes
v. Bulle, 947 US. 1,56 S

Conshttuhen as law is dela ~tgighout
‘rides ey V. Carter Coal Co, 24% US

Ad.

ts
HAVES PATER We Disc 3 oF Tolan bia? Heise ge es F
lumbia Sel Cavernment and Government Reoraan Zatio,
gy pe 43-143) $7 Stutute 774. Codified aX ‘aime

-/0O1L.0l € et. Se a Vhich reemeiimy in eect +ec

power of the Distinct GF Coleen brig |

Gal
Pik with the” Const tute of the United States
fous Get -

Sub j ects of legislation wedhuin the |)

 

2, Conta Cie jpvel
C& 312, 80 L. Ed. 477;

ee i a eee et

7)

 

FSU)

oe
& S.Ct

 

== "Comvttahon_ss
Cormeen to ifs fi

     
 
 

Coue

Gress Or ifs Lage
ine

dey Coust fuse

Fg

   
 
    

 

Tae. wiewhaak.
We: t t Aa tev
te epee tine’

nacpie> ; YoIhein Acté ot? a Site, a 3

ms 40 such

coe LL Tet se. L- Ee
_ Affant; Ta Flewhl

    

TOMA Vey} tbiccare

ee
Fae “pti Ke £E% Aas eek

choad.

Supreme Law of tie fad, and atl Leg slat

Df WAST

 

2%

appv pe Ately

      
 
  

aS A

Ne he

ot ve
So” [Bath re R Ge Shia States! 5

934).
Titte 3Y 2%

d Stealer Co Qo £4> Ao ior Co AWIYY E
rane Hash $e cts law meyslant .

Mn Aegis Sects 4 acres
mw, Gb the, Wee. bo aca: ol

2
_ ‘Fa fea ‘odewne Eine to of Cov
Speindid ig Seetldn L 155, I Dh ei FO, at" pet Ke Ab Cos

of Srastheet “eset Lode’ oF ie: gaisth cok LEN 6 cata, ei
Se Se elfen r Pas nek Cy sen Ae thd
2 earner) cl ee

tysce.

  

 

 

 

 

if Ea

ora Hawt i A
Puch eh

bef

peirk cu |
a

cay

A

Nodsecer-dMobsdonp Ab Attend cbstr Netioesdetage 8 &f gy TES .)

v Prepnd Persene
Special Appenianee ob; ect g fo juvivdi chen vepid feysein
Arhele 4 Section 4; Stade Sovereignty

“Title 18 USC Sechon 234 “United States’ ces, * Dstvice of Colauioia
Title 15 USC Section 143d) the fem, Federd Distnct Court”
means (ted Stutes District Court, Lor the Distact of Columign 9

S Bo ssitorii ty that gueshon Conceming Federal Leow Wee}, SAUL SE

Subsequently during proceedings, Ages net ia itself, vB Federal
-Disack Court jungle ti tian’ Ialbight & & Morrise. Tne..." v. v. Burtt a

  
  

 

 

 

 

  
    

Local ete. , LOE" F. Supp. 138, 30 ™L. RRM. BNA 2644, 93 Lab.
Tere ial junsA CHa GP Fedde DERACE Carin Grinnial Casey

: depends Ov. SOUT | art of aan CHUM IE ab ACE Rvity aewanig.. ELON :
With (fs fees 1 ated States v. Luton 4186 F Gel LOG Bt

(ts
L Ce 417 LS, 490, F4

 

 

 

 

 

1C ive
Pd
-_ “Abstret queshe O11 OF | law, Acct Vot COASH fate grounds OF Feate ve.
jUviscchos, W. lbgahog KS Estate Thustee sv. Shi Et

 

Supe NN Ook Tex), EL AL, 343 LLS. S97, 55° S. Gh 195,79 L. Eel. O87

 

rire heen a= ero

leventia Awendment vestneds juckclal Porcen - Unde , ahi seca
WL... Canavt. Pe, Aed to. Cireniactns..Constchationg limtitatious’

faced Upon Federal juas (eto at’) Ass’ V. Bd. of
f aN Fad. 19412, re Fla. Opry oe 0 oe ie ss. PE nent ae Coa

~ cna ao noe Fane rego

 

 

Zee Callaghan) 1) 1336; ° 17 AS. Pa. a as TIC 4m Cae, wk 01

NES Teat Clee - an offeuse, Cveated | oop Statute a vtech 1S Cpevehive

only within. the, District of Colina bier’ sae CY pennett, App De

 

= =i SVigyeas ee Pac) Per Fe legs iate Re ie DERMCE SF Chia

“PUated Stetes vi Butte, 947 US. LS aS

Piercy f Press. Dae. V. Districk of Columbia, 173 Fad O86, $4 US App.
DC. ? F-TR. Pz elise » Cavtit, + Hs) Cet. clewied 231 US. FSi

ats. CA. ay (5, 1)_b ee
Lin 1973 the. sp itRSS S fess the. » Distt of Colamiric ‘Home-Rules

§ 4a sec; Distict Of bia Setf Goveynment, and Goverment

 

i Reo aniZation _ ofa Latur {VO 13 7 ALS, $4, Stytute 74...
ee Codi fied WS cimencded at? OC. Code” &§ L- 307.01 et, seq.

Which, cevnains 1a ~etteck Aedes. ‘Home. Rules Act, BC. Code ‘Secton 1-303

ee The legislate 6 ower of the Distvict of Columbia, Siiall extend tp
TT viginr hal $ A jee “feos lation wit fe. Ds Met | Consstant with the

Aeanshs Paton gl dhe United Siz tes gigeh pieseens of tis Dex?

P Powers | Wot glanced te Unred. Stectes. by Ceysttuticn ave eae
Of S18, se L.€d. 477, de ATR.

 

 

 

 

 

5 a ee ene ee ere ee.

 

 
See EadascHate tube Be Cel BE aSlakne p 1S RAS ,
“phe Legislahpe branch © teS Sevetnmen Sint]
Soveves ginty; Ache Le. ef. Seedovy 4. S: lates ave. Republics.

i

BT) chau of Columbia, having, AV) “area se oF. Square ae

 

 

and Su eed th, paeee of ga te ee Sucdsive
feeaisjation eve, ‘ | 133 US 33. L
“CU : CHAZ, es eofioy, C+ kaa 4 Ser

 

 

=" Congvess obits aaeucies s ‘counot be fual judas. of Dower
OF Catrvess hides “Const thoi” Bablmeve & O-R.Ce. ve lUlated Sates,
ALY LAS 3494 Se Si Cay 147, XO LL. E

+ ==" Dis rivet oe Caluck was reguived tm tiuke notte oF ike Ww
| cK of guascictien | Concord Casualty & K Suyety
Unrled--States-6-4-F a7 Si

 

 

 

 

 

 

 

 

 

 

— Dew ae x Udgement » Kirt, OF USC Secten 0901, cs “Met Ln Ep
rm ~

  

 

 

 

 

 

_ Seiwee, Win Sli coh eig” (Sclas lig v. Roger, 363 U.S. GCC
a : UL. Ed. JA 1475 |
= — | __—-§> [Smith v'Gn S34 F. de 13HE Ch
. cevt. denied, usa U.S. iS nay ©. Ck, 443,50 aor Sree
= = Restoran genet Ack loss Vet Confeu as et wetter
OH te lover Me Muyveg 187 ©, 2 WOAGM Curent 1A
Vacated YT? US. G63, 44 9. CE ‘B1lee, “ai iL. On Ht ier »,

 

 

=" ‘Ta vaeiv A dehurten of jucucicas Powe, stufed in Coushtlen.

Atle 3 Secon > Clausel | Covishtehonal,as well as Stalhatovy
deleck in shit insituted’ ba Laittcd Stotex Unde 2X
USC Section FOL, not piereuting * Actual Combo evs evs", pC

Haat Simdulte, pvescinbes “4 Puc. B3STUS, $341, 7%

SCH 4efel,> “, Ba. ad 470, vehy 4 gotiee See us as 7 $. ce 713,
= : a Under Foreign Soveveigin Twain Unies Ket, Distvet ‘Cobdet dows -

Vek Nave. et licen 47 Ner cae. wey fo wy “spinel aiEE Sol de
WAShiin entrlith” of Fovera MG

Sincken, is ial Ae Subject fo et ze 2 plat Stay z
sada la! plains Claims aye pvemisedt , VE PAWES july pal”

 

  
 

 

 

 

 

 

 

 

 

 

~- [Baifey v. Giptnd Tuck Lines New England | C04 Fr Siipp. Hi 50D. V D. v4, L184)
eee fal hed 1a 4 4 reminded, £OS e. Of TO7 CHard Crice state
| | | 1786)

 

€ = Wis ain ion, aA SourF Cannot Preteed ak or 1 avy FRSC; ae
_jWwyiscdichon is the power +o -cleclave the lata, when witsete doin’

I

a

Cease 4p est, +h & buly funchoan vemaming to the coir) is hin Cw
the fack of ateoande Hie. CRiAs-<¢ ae 3 Coy. Citar he Bettie
Em ronment 504 US, 93 140 Le. Ba. bd H1O,119 St 103) :

 

 

 

 

 

 

 

 

 
Neticeath baw 4 eesrret AY Bist6 Bppee pee ii in Prepria Persona
ae Se chou 1-408

Eviden ce of Cov poverte Status, litical commerce iv.
Contract pokiertons, for precnrement of lien attachment;
laverny 47° persory aavick prefer by pCOme2ycLa| Acti ity

 

“CiniFeed Stites - means; Fhe Distact of Columbia. j Trtle 79 USC Sechoin P3408,

 

An teal Spates Govewment iS a Foreign Cor

ovection, with WesPC te A Sinte”
refevence | [Corpus Jungs Secundum, Section T 35 Volume 36)

The Unitect State. Government is Sovereign within its Spreve_, as the
States ave vitor theux “TKoh! Vv. Unded States , 4 U. LS. 37, : 23 SL. Ec. 44

 

‘interstate. Commavce Commission :

a body Co te, a Fedewal Ae) euice}

i) 1887 buy the Laterstite Commerce Act? irae wida_w Ulnitect Stedes,
~L,78 Lb. Bd. LOTT S45, Ce. COZ

Created,
DF US

tnterstate Commerce; tizcle ov Comiinigy co SECLWIFiLG , Cemtories Hie |
Styeveal states ov between -the Dismet of Coiwnbia (Title. 41 USC bn TBD)

(Surety Corporhions eatin ee
Wheet whe loa Or The Uvirtees rede G evpwneytt vege
person tp ange co Ssowety boned thweudl <4 Sowrety,

“ine law Yi @ suv bond i§ Diovdéci [i
ety p “B) povds aid uvicler-
TAK gs iM Sukie al pPrBteckuys

   
 

       

wes OV poms a
thre pevscn satisfes

Offical Bond A perial bovid , A oud r vue ofa public officer, 1h
cheikh a continct between “the Pulaic. 6icéy and the Govevmeet

binding | Sure hes to make goo ; tie. clefe, alts (pe dhe able of Cey

     

 

  

 

 

 

 

 

 

 

 

Gm Cidicrars ood Teesal fesse insdichonal Timmuntties of Fa

4 “Title 36 YUSC Section 1603() “ Commercial achwty cavined On in the
United States } by A Poirmian Hate , Meals Commevercal achuity Comied ov4
by such Stafe f and hed vie substantial cartict with the Anited Sirtes

(P= Cirade and Commerey tle 15 USC Sexton 143) the Fera S Federal

: Ppistact Court". nee * “Untecl States Distvict Cenat Foie dhe. Bistvyjct Of

al oo beepaq tapes

{0"= Exonevation of Surety; the clischurge of a Suretulgo Am Jist Suvet

gt y J BO An odin O)

(Ape Corporate. Limits ; sie. tervitewiel luvcts of a muncipal Covpevaton

[37Am Zist {Chas orp

Sect (al

 

ZA
——

 

 

 

 

 

 
Case 1:21-

br-10045-ADB Document 69 . Filed 08/26/21 Page 6ofs

~

i

i

“SET

 

{permrtonal

4p vz

L ittation a Charter Limitation iw

Vie fey
al SCope.., SR a tig. cPerad ens OF A gory

OVEAT e

RAAT Ee Fe

 

=a

pri Vote Co We

  

 

wdvo| sa. bein applied in the - leagis of : =z
ia

ae

corp

 

 
 
  

 
   

Pant vol bi ins din ce of ie 6

pve ty elas
rete 4 of .
vmertive. AeA

 
 

ation , bak ¢

clu

. ba prncipies

 

 

 

 

 

 

 

 

 

that | pe ed. ad. wan’ trat vicletes ev
Speci € prewst oe Ganstihanel* “Sacne v, Roe , 534 |US. 494,114 Cal.
re Daly Cp. Senice. 32S Tet i q4¢F]
ye Cernig ies | has plancwy power to iegislate forthe -Distactre pina ry
ee Press Tic... Dibfiick of Columbia, 172 EF del 636, SY US Ag 7 APTR.
Ag 870 Cirdait 448) cave, Adnvedt 337 Us: S Th, CF S. “StL tae a3 L. Ed,
" “|
463 Federal ORBuse Kin obben eveaked hous. Statute .unich js operative oty
within the Distinct oF p pbb te v. Betnett ,72% App D-C. 364%, LLM ,

 

eS

assed the Distvicd of Columbia Home Rales !
nb, AG.

af Govemnment and Go

 

C= A TATS the Co
See, fict of Coli
blic Law No. 43

2S Sy

  

 

4
; + 418,87 Statute 774. Codi ‘ ‘| BC: Cade
a et. Seg. Witch venany im effet day) -

 
 

“exten cl -

sth the. Cain sing

 

wv

   

Section 20> of the Howe. Rules Ach, D.c!

   

 

 

 

slahve power of 2 cheli
Ae Cuil Sibjects aioe canal widen the Distrcd, coMnsi stent
ci oF viing.. United . oIK Goa. (Arete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
“@atE vi deuce of Regiat to Protection

=

N eH.Ge. WProkeBbia” doen a6 ale ction ae
rem being attacked

SHG al pearance ; Avbicle + Secfion 4, Ob) ection to junisdictisn
Ulin: +20 (States 8 Distinct Cove of Mowe: fans cdi ctiog , of the
Distiict of 4 Violaton of “Homey Bucs a

 

 

Mise ithe pesult of a Case in nluel essential
ht Als A: Ko:
vigns ar Were, is VEDA ted OV Aeuicd
fates. 328 US es Yo Lb. Ed. 1557.66 SCL iKetten SV. Unieted

Substarctal Riakis. an essemfial as Aisitnagiushed fy2in testoseal
vi int thier ln  CBACEVIS: due. “SA; ct: Matte. oF 4he AGH, O
Céedin dR. ebretson GS SD 955,14. NW dA 354,143. Ate

“A4S

e

 

lua AW Qe 438. a ALR

   
  

Positive. Right; a4 “ain aqua nee ae whicl 7 does nek adunrt OF
Ani 2¥evers Ai Scvebon* 3 Mimi.

Y Allowing for nasa bial wshAicadien defense . 45 allec od Violaher
OF THe 3d >C Sectton F42(9\(1), Lilie eral bibs OSS ES (wu OF A
Bes avy ellos. Cuyysuves Head Steatdewle odaed wot tolltae with

24 At Going SE eet BG, © DAR
BSE8¢ Sesod, Media en “Tne Stakes \ FR S476 J

Semice 5513,46 DAR. F019 Qircu

Co laston, cin avwange nent between tus or More Pens fo
‘another, oF tis rigguats big + nums of law [34 Amiel”

     
 
 

 

 

  

a Section
Tl oa icc has.wo puypoSe, Haan to chill tne. assertion. of
Conshtutiomal, rights, bi penalizing those. the ches se to SV ercise
Ahem. then jt Vis patentiy Uncsiash techonel™ IE
JackSon, 34° US. $70,561 /90 L. EA. BA 139, a7 BFS.

 
 

 

. “exci sitenc.. “The Scenics. Atmancttarert - mes, eA wre. ELE. That

NHelol that the Secena Avwendiment, dees vier by Tselpy apply to
Onin ONE, Other than tie Fedeval Gover mer; “The opurtdia

KYPlainecdk ; Heef the right , (8 Mot a agit J Ajvanted by ) ine Ce Censtrihen,

wy ln anu manner clepencdenut on shat insiqnimnen

     

it Shalt not be Uuttinged xn Coheyves.s A Ainaty
13 AS. 542; 23 L.Ed S838T a:

 

 

ven Sttes
dacs (2 gid Bae

 

<= BSuprem a oF The Conus iho as jaw is cdeelared wthoik a Ml Ceutoin”

 

vv. Caicter Coal Ca. d4¢ US 235 S¢ S$. Ch 95S, “yo L.Ed
———— 488 : a

 

 

 

 
ofr .

 

 

 

case At Reseed BDI agnt i (Gonidee Baka) | Ins
(Atromens 57 Ben javan v\ “te KoFf
—Aumncinly Beat<
 oinds. Ee, red SHOkeS | is Supveme paw of the Lenel, Sad

  

OM Eom. tied

olin, whedldi ey "it clemves “tes Auellaovety, fia
L Stebes “pe Moffat & Curks, dé US. a

Stade
pt) L. Ea.

 

.
~S pests Vick As

T

vinted br Consh tudes, av,

United Steles by

1 oy A
 prulbited’

 

United States Y, Butler, oA7 U. S 4 Ye SC. 312, Bo L. Bet. “77, 16
Lf ERB )-£2-65) Ss (

 

as * Cohae ess ov Sk

~—

AA 2nci zs Coumet ere. Baal (cles of pouite

a

 

Condy e ess < , gaveley

t 4 il

a “SCourds p fous

 

LY Conshtu ton” [Bal himove be © R: Co fa
F-Selg-SE—S-- tt? SE-EE =

Hed States,

 

Ye facets only , et delawri Tebvedie £2 ev |

esh gabe”

 

lwe, bsley Eis ev

SHES A ory

, Edj

me THtie 16 USC SC Se

OF Ain

AU

oy Steclute, , 4
Be “aw

aig

lia
leh? Tne. Kalo dney , les ¥. bd 31¢ 4

on

 

SEC. Kiel

Cb paid

 

hy

Cy

ed

€
|

«

pat conta Actawd BOS LAS SoT es

de (reek wheever Unley
Dvdinauce, ‘Rec ulation , Or CUSHOIN | will fully
a Chete . Teevite iu. ‘Gown weel p83 ¢.

 
   

ee

éi—F ETON; 59

 

Cela i

> bi" lay ecko

SOW +

 

ov /Distucr +t H
Secured or Prpte

(v

nev clepavenin Of ony vig) Oats 7 Pt leg ole ©).64
becbecA & Covitidtestiow! om pels of

 

fy, ‘

42%)

rE Arges
Rt Yponaaet

«&,

 

 Lhneteel
more.

=e Tide OF US
Cus te de Winder
yzpawe vi

Tas pew BS-e< i
Siates eee

Stare ;

24.

  
  

als

Shalt ve fined nclev faw HHe ov Bap rss

Ecl i 4 G+

 

 

2.55(Eecteual Coustocly (0 A ae

eid

wma

 

<=

peittence ofA Ce ay 2 S4ebolteh e. lo
be Yel = AePrA blvch elk o

 

Ae Se,

ALES

Cong Wess,

 

Vis lation of the ] Conshteition or laws of +

wer LAnited

 

Yen} 2 Claus

A

(B) the C

bar Shall CAUSE, orice Yierear +3

De SY
LA Stebes Arfoicaey ABiravrt a Pigoien pb in

ee 164

Peel

4 Uf the.

 

Cee
Lah He
cella +: revel

pads: eda an

TA

a He

eas
oot

dg
. ~

jrdowm eat Was Syctideved jArnsdietol ay

“he

Dick

 

yer’ as te vedo Abe indaew ert Vile

pic te

 

LA CAC , He coum Shalt Vebdar'& | anc <e

CL
LA sina A:T cheng & Ae Pe Senele

LY

icle, phe

 

= “Dewble Toep ¢

 

 

 

vy hase of: dye. 4H Amend yn cist, punts

ee

 

Mn | ft pre Parish

pes S214 OUSs 4

mers ftir the same offenpe ered pichasburs

rtho Sane offen se” Slips:

 

 

 

 

 

 

 

 

 

 

,48S Ct. 404 SS L. Ed. 3a 7of
=— “Voulel: [ae ror avaly Cause differs Gua Peceeir Fan airees He
yal jt pyachie«( ce Stule ix to prevent tyjial Ant qakjg glace
at atl. yatnei-| than to Pe scCejibe Proceedive ules +hav |
govern" Conclude at Heteal! [Blackledge v. Pevry, “17 US| 21, 94
“S. C4 9048, 40 L, Bol, od G28)

628

 

 

 

 

 

 

 

 

 

 
